                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

MATTHEW ORSO AS SUCCESSOR
TRUSTEE TO KENNETH D. BELL IN
HIS CAPACITY AS COURT-
APPOINTED RECEIVER FOR REX
VENTURE GROUP, LLC,

       Plaintiff,

v.                                                             Case No: 5:21-mc-9-JSM-PRL


BARTON TUCKER,

       Defendant.


                                           ORDER

       Before the court is Plaintiff’s motion for appointment of a process server. (Doc. 8). On

June 11, 2021, the court granted Plaintiff’s motions for writ of garnishment (Docs. 4, 5) and

the Clerk issued the writs of garnishment on June 14, 2021. (Docs. 6, 7). Plaintiff now requests

that the court appoint ABC Legal to serve the writs on the garnishees.

       Pursuant to Rule 4.1(a) of the Federal Rules of Civil Procedure, “[p]rocess—other than

a summons under Rule 4 or a subpoena under Rule 45—must be served by a United States

marshal or deputy marshal or by a person specially appointed for that purpose.” Therefore,

the court grants Plaintiff’s request for the appointment of a special process server. See Sumner

v. Garner, No. 6:18-CV-40-ORL-28GJK, 2019 WL 6716193, at *2 (M.D. Fla. Dec. 9, 2019)

(granting the request to appoint a special process server to serve a writ of garnishment);

Francois v. Washmonbo, Inc., No. 05-23368-CIV, 2008 WL 2694752, at *2 (S.D. Fla. July 8,

2008) (appointing special process server to serve writ of garnishment).
         Accordingly, Plaintiff’s motion (Doc. 8) is GRANTED. The court herby appoints any

agent or employee of ABC Legal, who is otherwise legally permitted to effectuate service of

process, as special process server to serve the writs of garnishment on the garnishees (Docs.

6, 7).

         DONE and ORDERED in Ocala, Florida on June 23, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            -2-
